         Case 8-20-08049-ast          Doc 14       Filed 10/23/20        Entered 10/23/20 15:43:52




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                  :
In re:                                                            :   Chapter 11
                                                                  :
ORION HEALTHCORP, INC1.                                           :   Case No. 18-71748 (AST)
                                                                  :
                  Debtors.                                        :   (Jointly Administered)
                                                                  :
HOWARD M. EHRENBERG IN HIS CAPACITY                               :
AS LIQUIDATING TRUSTEE OF ORION                                   :   Adv. Pro. No. 20-08049 (AST)
HEALTHCORP, INC., ET AL.,                                         :
                                                                  :
                                            Plaintiff,            :
                                                                  :
v.                                                                :
                                                                  :
ARVIND WALIA; NIKNIM MANAGEMENT                                   :
INC.,                                                             :
                                                                  :
                                            Defendants.           :
                                                                  :

         ORDER AND NOTICE OF ADJOURNMENT OF PRE-TRIAL CONFERENCE

          The Court enters this Order in accordance with Federal Rule of Civil Procedure 16, as

incorporated by Federal Rule of Bankruptcy 7016, and the hearing conducted on October 15,

2020.

          1.     The Pre-Trial Conference in the above-styled adversary proceeding has been

adjourned and set for hearing on January 21, 2021 at 10:00 a.m. (prevailing Eastern time),

before the Honorable Alan S. Trust, United States Bankruptcy Judge, in Courtroom 960 of the

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 203, Middletown, NJ 07748.
       Case 8-20-08049-ast         Doc 14     Filed 10/23/20     Entered 10/23/20 15:43:52




United States Bankruptcy Court for the Eastern District of New York, 290 Federal Plaza, Central

Islip, NY 11722.

        2.       Counsel for Plaintiff was directed to prepare the order.

        3.       The Clerk of the Court shall serve this Order on all parties.




                                                                ____________________________
 Dated: October 23, 2020                                                  Alan S. Trust
        Central Islip, New York                               Chief United States Bankruptcy Judge



DOCS_LA:333164.2 65004/003
